Citation Nr: 9901922	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

Entitlement to an increased disability evaluation for 
residuals of a postoperative low back disability currently 
evaluated as 40 percent disabling.

Entitlement to service connection for a postoperative 
cervical herniated disk disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

This appeal stems from May and October 1997 rating decisions 
of the RO.  In July 1998, the Board of Veterans Appeals 
(Board) remanded this case for the RO to obtain a waiver of 
consideration for additional medical evidence submitted by 
the veteran directly to the Board, or to readjudicate the 
case itself considering that new evidence.  See 38 C.F.R. 
§§ 19.37(b); 20.1304(c) (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993).  In September 1998 the RO received a statement 
signed by the veteran in which he waived RO consideration of 
the medical evidence.  He stated that he wished for the Board 
to consider the case.  Although the veteran then submitted 
yet more private medical records in October 1998, without an 
additional waiver, the Board finds his August 1998 waiver 
applies to this additional evidence.  It is clear that the 
veteran wishes to have the Board adjudicate his claims at 
this point, and he has substantially complied with the 
necessary procedures.  Cf. Akles v. Derwinski, 1 Vet. 
App. 118 (1991).

A June 1998 letter from Gregory J. Fry, M.D., raises the 
possibility that the veteran has depression secondary to pain 
from his service-connected low back disability.  The claim of 
secondary service connection for such a disability is not in 
appellate status and is referred to the RO to clarify if the 
veteran wishes to pursue such a claim.

The medical records in this case--such as the October 1997 
letter by James J. Anthony, M.D.,--regarding the loss 
function in the right leg--raise the possibility of whether 
or not the veteran should be provided special monthly 
compensation, and perhaps whether he should receive an 
additional, separate rating for his right lower extremity.  
See 38 U.S.C.A. § 1114(k) (West 1991); Bierman v. Brown, 6 
Vet. App. 125 (1994).  These questions should be considered 
by the RO, along with whether or not this case should be 
referred for an extraschedular evaluation, as the Board 
cannot make such an evaluation in the first instance.  
38 C.F.R. § 3.321 (1998); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Brannon v. West, No. 96-282 (U.S. Vet. App. Nov. 17, 
1998).  The Board finds, however, that the issue of an 
increased rating for the underlying low back disability is 
not so inextricably intertwined that it cannot now be decided 
at the appellate level.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
postoperative low back disability is more disabling than 
recognized by the 40 percent evaluation currently in effect.  
He also believes his cervical spine problems are caused by 
his service-connected low back disability, and asserts that 
physicians at Good Samaritan Hospital have indicated such.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports granting 
a 60 percent rating for a postoperative low back disability, 
but that the veteran has not met his initial burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that his claim for service-connection 
for a postoperative cervical disk disability is well 
grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans service-connected low back disability is 
currently manifested by persistent severe pain, as well as 
right lower extremity radiculopathy, numbness, tingling, 
weakness and loss of position sense.

3.  There is not a reasonable possibility of a valid claim 
concerning whether the veterans postoperative herniated 
nucleus pulposus disability of the cervical spine was 
incurred in, or aggravated by, service or whether such was 
caused or aggravated by the service-connected low back 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 60 
percent for a postoperative low back disability are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Diagnostic Codes 5292, 5293, 5295 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a postoperative herniated nucleus pulposus 
disability of the cervical spine has not been presented.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim for an 
increased rating for his service-connected residuals of a low 
back injury to be well grounded within the meaning of 38 
U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence has been properly developed with respect to this 
claim and that there is no further duty to assist in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.  As will be explained below, however, the Board finds 
that the veterans claim of entitlement to service connection 
for a cervical spine disability is not well grounded and that 
any additional attempts to assist in the development of this 
claim would therefore be futile.

Service medical records reveal that in June 1970, the veteran 
fell into torpedo spaces, a distance of 10 to 12 feet, 
striking his lower back on the way down.  There was no 
loss of consciousness or loss of motor or sensory function.  
He was complaining at that time of moderately severe pain of 
the lower back.  X-ray(s) were reportedly negative for 
fractures.  The impression was of a contusion of the lower 
lumbar spine.  In April 1973 the veteran had a possible 
lumbar strain; he denied any heavy lifting or unusual strain.  
It was stated that there was no known trauma.  There were no 
paresthesias, no radiation of pain in the buttocks or legs, 
and no report of past injury.  Later that month it was noted 
that the veteran had been lifting heavy weights; he was found 
to have a recurrent low back strain.  In May 1973 it was 
indicated that the veteran had had a low back strain.  It was 
indicated, however, that this problem had resolved.  The 
August 1973 separation examination report states that the 
spine and, more generally, the musculoskeletal system were 
normal.

The veteran was examined by the VA in March 1975, at which 
time he complained of occasional low back pain.  Objectively 
there was increased lumbar lordosis, and he was diagnosed 
with symptomatic residuals of an old back injury.

Service connection for residuals of a low back injury was 
originally granted in an April 1975 rating decision.

The veterans private physician, in two September 1980 
letters, indicated that in November 1979 the veteran had 
again experienced severe backache/low back pain.  X-rays 
reportedly had shown spondylolysis and first degree 
spondylolisthesis as well as compression fractures of D11 and 
D12.  The spondylolisthesis over L5-S1 was a congenital 
abnormality which could be aggravated by injury, he noted.

An October 1980 VA x-ray report involving the lumbosacral 
spine contains results and comparisons with earlier studies.  
The report indicates that the anterior-posterior diameter of 
the L5 vertebral body was shortened, and on old oblique views 
it appeared that there was spondylolysis of the L5-S1 
posterior elements and resultant Grade I spondylolisthesis.  
The L4-L5 disk space was narrowed, but not to any greater 
degree than noted in 1975 on a previous study.

Several sets of private medical records from approximately 
the mid-1980s to August 1998 have been submitted.

A November 1996 private examination report, apparently from 
Group Health Associates, notes the veterans complaints of 
numbness in his legs.  The examiner noted profound neuropathy 
with loss of position sense.  Another such report states that 
the very prominent sensory neuropathy was strongly suggestive 
of spinal cord involvement and/or B12 problems.

A January 1997 radiological report by Charles H. Kuntz, M.D., 
notes herniated disks and/or spurs at the C7-T1, C5-C6, C4-C4 
and C3-C4 levels, along with compression of the cord and some 
nerve roots.

A February 1997 radiological report from Edward S. Horton, 
Jr., M.D., indicates that there was a mild concentric bulging 
of the L3-L4 disk, resulting in slight flattening of the 
ventral thecal sac without definite associated nerve root 
impingement.  At L4-L5 there was a moderately large, right 
paracentral focal disk protrusion which appeared to impinge 
upon the thecal sac and the right L5 nerve root origin.  
There was moderate concentric bulging of the L5-S1 disk 
without definite associated nerve root impingement.  There 
were degenerative changes of the lower three lumbar disks.

In a February 1997 letter from William D. Tobler, M.D., it is 
indicated that the veterans [right] leg was weak and would 
give out, especially when he would try to walk any prolonged 
distance.  There was some suggestion of this being neurogenic 
claudication, and also some concern that the symptoms were 
myelopathic.

Another February 1997 letter from William D. Tobler, M.D., 
notes that the veteran had cervical radiculopathy as well as 
right lumbar radiculopathy.  A large right herniated disk at 
L4-L5 was responsible for his lower extremity symptoms.  The 
veteran had minimal pain on straight leg raising but was 
unable to use his leg, because of numbness throughout the leg 
that was moderate to pinprick testing and mild weakness of 
dorsiflexion of the foot.

A February 1997 evaluation report by Michael Schmerler, M.D., 
indicates that the presence of axonal neuropathy was 
suspected, affecting the legs predominantly.  There was a 
possibility of Charcot-Marie-Tooth disease.

A March 1997 letter from Norbert J. Berberich, III, M.D., 
indicates that the veterans lower extremity symptoms had 
become significantly worse.  The veteran had complained of 
numbness, tingling and weakness in his right lower extremity, 
which had impaired his ability to work.

Private medical records from Good Samaritan Hospital from 
approximately March 1997 to February 1998 show repeated 
treatment provided for the veterans lumbar and right leg 
pain.

In April 1997 the veteran underwent a partial right L4-L5 
hemilaminectomy, diskectomy and foraminotomy at Good 
Samaritan Hospital in Cincinnati, Ohio.

A May 1997 note from a physical therapist with Group Health 
Associates notes a herniated lumbar disk, and indicates that 
the veteran had been issued a TENS (transcutaneous electrical 
nerve stimulation) unit.

The veteran was examined by the VA in June 1997, at which 
time the veteran indicated that he had had some relief with 
his recent surgery, but not much.  The veteran indicated that 
he used his TENS unit all of the time.  He walked, everting 
his feet, taking very short steps on a slightly widened base.  
He had some discomfort apparent on dressing and undressing.  
He had considerable spasm of the trapezius muscle 
bilaterally.  He looked to the right and left to 50 degrees; 
he could extend his head to 30 degrees and flex to 30 
degrees.  He could forward bend the lumbar spine 60 degrees, 
but backward bending was 0 degrees.  Left and right flexion, 
and rotation, were each 30 degrees.  It was commented that 
there had been some degree of failure of the previous 
[lumbar] surgery.  An associated VA radiological report 
contains an impression of degenerative disk disease at the 
L3-L4-L5 and L4-L5 levels with mild anterolisthesis of L5.

Subsequently in June 1997 the veteran underwent an anterior 
cervical diskectomy and fusion at the C7-T1 level at Good 
Samaritan Hospital.

An October 1997 letter from James J. Anthony, M.D., states 
that the veteran had had a relatively successful surgical 
outcome, especially in terms of his neck.  The veteran 
continued, however, to have severe back pain in his lower 
back, severe pain radiating into the right leg particularly, 
and loss of function in the right leg.  An electromyelogram 
had reportedly shown severe nerve damage involving 
essentially every nerve that an examiner had been able to 
test.  The physician also stated that the veteran had a post-
laminectomy syndrome of some kind, and was not improving.

A December 1997 letter from James J. Anthony, M.D., states 
that the veteran had a serious problem with his lower back 
and upper back.  It was the physicians opinion that this 
problem and the complications of all these problems added 
together does entitle this patient to a 60 [percent] 
rating.

A May 1998 record by Joseph Thomas, M.D., indicates that the 
veteran had nerve root loss in the right extremity consisting 
of possible L5 and S1 involvement.

A May 1998 private medical record, apparently from Group 
Health Associates, indicates that the veteran had sciatica.


I.  Rating of low back

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veterans disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veterans residuals of a low back injury are 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § Part 4, Diagnostic Code 5293.  This 
evaluation contemplates severe recurring intervertebral disk 
syndrome with intermittent relief.  In order to be entitled 
to the next-highest evaluation of 60 percent, the veteran 
must demonstrate pronounced intervertebral disk syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disk, with little intermittent relief.  
Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is 
warranted.

The veteran in this case clearly has persistent 
radiculopathy/sciatica and other neurological findings, such 
as profound neuropathy with loss of position sense and nerve 
root loss, referable to the site of the service-connected 
degenerative disk disease.  Although there was some suspicion 
of Charcot-Marie-Tooth disease, neurogenic claudication, 
myelopathic concerns and/or a B12 [vitamin] deficiency, the 
most recent findings clearly show that his service-connected 
disk problems are the basis for his lumbar neuropathy.  In 
any event, based on the evidence of record he is entitled to 
the benefit of the doubt on that question.  38 U.S.C.A. 
§ 5107.  Further, his repeated treatments at Good Samaritan 
Hospital, the issuance of a TENS unit (for pain), along with 
the surgical reports and other evidence of record, clearly 
demonstrate that he has little, if any, intermittent relief.  
His symptoms are thus pronounced and he meets the criteria 
for a 60 percent evaluation under Diagnostic Code 5293.

The 60 percent rating, however, is the highest rating 
available under this diagnostic code.  Other potentially 
applicable diagnostic codes, such as 5292, based on 
limitation of motion, or 5295, based on lumbosacral strain, 
provide ratings no higher than the 40 percent which the 
veteran had been receiving.  Therefore, there is no higher 
applicable rating available in the Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, that can be awarded by the 
Board.  It is again noted that potential claims for special 
monthly compensation and an extraschedular rating are 
referred to the RO for appropriate consideration.

The benefit of the doubt is resolved in the veterans favor.  
38 U.S.C.A. § 5107.


II.  Cervical spine

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

In order for a service-connection claim to be considered well 
grounded, i.e. plausible, there generally must be a medical 
diagnosis of a current disability, medical or sometimes lay 
evidence of incurrence or aggravation of a disease or injury 
in service, and a medical nexus between the inservice injury 
or disease and the current disability.  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  A 
claim of secondary service connection must also be well 
grounded to prevail.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

In this case, although the veteran clearly has a cervical 
spine disability, postoperative, there is no evidence of such 
in service.  None of the service medical records show that he 
injured his cervical spine at the time he hurt his low back, 
and the separation examination is entirely negative.  While 
some recent reports have raised the possibility of a common 
underlying etiology for both his cervical and lumbar 
problems, these possibilities have apparently been 
investigated and ruled out.  As noted above, the absence of 
such an etiology is essential to the reasoning which 
permitted the increase in the rating for his lumbar 
disability.  In any event, no such disorder has been claimed 
as a service connected disability.  In specifically 
considering the cervical disability claim, none of the 
medical records following service establish any link by a 
competent medical authority that relates the cervical spine 
disability to service, or to the service-connected low back 
disability.  The veteran, as a layperson, can competently 
assert what symptoms he experiences, but is not qualified to 
render such a medical opinion regarding the etiology of his 
cervical spine disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  His assertion, that physicians from Good Samaritan 
Hospital have theorized as to a causal link between his low 
back and cervical spine disorders is not supported by the 
actual records from that facility.  His statement alone to 
the contrary is not enough, as a matter of law, to well 
ground the claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for this claim of service connection.  See 
Robinette.

Since the service-connection issue in this case is not held 
to be well grounded, the benefit-of-the-doubt rule does not 
apply.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to a 60 percent disability evaluation for 
residuals of a postoperative low back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a postoperative 
cervical disk disability is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
